I am very honoured and very happy to be here today representing my country and my Government.
As an Argentine and a Latin American, I cannot begin my statement without first expressing my solidarity and the solidarity of Argentina with those afflicted by the tragic earthquake in Mexico, which adds to the devastation caused by successive hurricanes in the Caribbean. The environment and the forces of nature are speaking to us and presenting us with challenges.
I would also like to congratulate Mr. Miroslav Lajčák on his election and on his renewed commitment to the task of focusing our responsibilities as Governments on people. I believe that that is our most important mission. If the international community is striving for peace, dialogue and understanding, and if we working against poverty, violence and intolerance, Argentina will always be there to offer its support.
The leaders of the world have agreed on a plan of action in favour of people and the planet, namely, the 2030 Agenda for Sustainable Development, which stipulates that the eradication of poverty in all its forms is the greatest challenge facing the world in its efforts to achieve sustainable development. In keeping with that global aspiration, our Government has established as one of the central axes of its programme the goal of moving decisively towards zero poverty. As a sign of that commitment at the international level, Argentina presented its first voluntary national review of its implementation of the 2030 Agenda in July.
We in Argentina are working to create a country where there is equal opportunity for all. That is why we are also focusing on the creation of jobs and inclusive education. On that note, it is worth mentioning that we will host the fourth Global Conference on the Sustained Eradication of Child Labour in November, where we will tackle issues such as the eradication of forced labour and the promotion of high-quality youth employment. A debate on the future of work goes hand in hand with empowering our young people through high-quality education. We dream of a world where a child’s destiny and a young person’s future have no limits other than their talent, intelligence, determination, will power and desire to succeed in life.
The promotion and protection of human rights is a State policy of Argentina that has been sustained since we recovered our democracy in 1983. In that vein, we have been working closely with other actors in the regional and international systems for this to be effective. I take this opportunity to reiterate that our country has presented its candidacy for membership in the Human Rights Council for the period 2019-2020. We count on members’ support.
One of Argentina’s priorities is to ensure gender equality. We believe that it is important to educate our communities with the aim of eliminating the various forms of hidden violence within our society. For that reason, our Government has committed to implementing programmes that eliminate gender violence and achieve the full empowerment of women and girls, including their political and economic autonomy, within the framework of our first national plan of action for the prevention, assistance and eradication of violence against women.
Our Government has placed special emphasis on the commitments made along with the international community in the framework of the Convention on the Rights of Persons with Disabilities and its Optional Protocol, which was incorporated into our Constitution in 2014. In taking ownership of the spirit of Convention, we have established an agency that focuses on policymaking for disabled persons. The design and implementation of a national plan is essential in terms of participation and working together with disabled persons. As that is an issue that I am personally involved in, I commit to working tirelessly to ensure that the national plan covers all areas referred to in the Convention. From my own perspective as a person with an acquired disability, I wish to express here in the Hall the deep commitment that both President Macri and I have to changing the distorted view held by our culture towards disability.
I would also like to mention the global problem of drugs, which knows no limits or borders. We must cooperate and unite our efforts in order to confront it. The fight against drug trafficking is another of our President’s three main policies: we must redouble our international commitments to tackle that scourge. In Argentina we are working in that vein to find a consensus that will enable us to create an international court against organized crime in our region of Latin America.
It is with sadness that I refer to the situation that our sister Bolivarian Republic of Venezuela is facing. On 8 August, 12 States of Americas met in Lima to condemn the rupture in the democratic order and the systematic violation of human rights and fundamental freedoms as well as the violence, repression, political persecution, the existence of political prisoners and lack of free elections in that country. It pains me to speak such words about a kindred country that is so dear to Argentina, and so, from this rostrum, I call for credible negotiations in good faith, building on a consensus of the parties that is oriented towards the peaceful re-establishment of democracy in Venezuela.
The Government of Argentina once again reiterates its condemnation of terrorism in all its forms. I wish to convey the condolences of our people to the victims of that scourge and their families. We know all too well what we speak of: my country has directly suffered from terrorism, having been the victim of two major attacks on the city of Buenos Aires, one in 1992 against the Embassy of Israel and then in 1994 against the Argentine-Israeli Mutual Association (AMIA) headquarters.
I wish to reiterate the will of the Republic of Argentina to bring to justice all those who participated in the financing, planning, preparation and execution of those terrorist attacks. The continued investigation of the attack on AMIA calls for the appearance of the accused at a hearing. We do not want another 20 years to pass without justice being served. That is why we call on the international community to support us in our requests for cooperation from the Islamic Republic of Iran, which we have been submitting for some time in order to shed light on this terrorist attack.
For our Government, the new role of developing countries requires the design of an international architecture in finance and trade matters that is oriented towards inclusive, sustainable and balanced economic growth. In that context, Argentina reaffirms its determination to integrate with the world by building bridges with the international community. We have demonstrated that by taking on the responsibilities of hosting the eleventh Ministerial Conference of the World Trade Organization (WTO) next December in Buenos Aires and the presidency of the Group of 20 Summit in 2018, among others. We maintain our commitment to achieving positive outcomes at the Ministerial Conference, which should reaffirm the importance of the multilateral trade system, and of the WTO as its keystone. It should also ensure that the benefits of free trade reach all those who seek development, the creation of jobs, the eradication of poverty and the correction of trade distortions, particularly in relation to global agriculture and livestock markets.
The South American Common Market is our main tool for entering the international market. We know that in the twenty-first century we cannot achieve development in our countries individually, just as we cannot do so in our personal lives. Nothing can be done alone, and we are always in need of others to enrich our projects and our lives. We must strengthen our capacities and resources and establish the foundation we need for growth. The current global situation presents challenges to us that confirm Argentina’s decision to expand trade and improve our profile as a country for investment. That has led us to establish a Southern Common Market in accordance with focused regionalism to attract investments and to strengthen participation in global value chains, which will have special emphasis and effect on small and medium- sized enterprises, generating more and better jobs. That is why we have strongly encouraged negotiations with the European Union, and those negotiations are entering their final phase. We are also negotiating with the European Free Trade Association, and we will soon be doing the same with Canada and with the Republic of Korea. We have also intensified our links with the Pacific Alliance, with Japan and with New Zealand.
Argentina’s international cooperation operates through the Argentine Fund for South-South and Triangular Cooperation, which is celebrating its twenty- fifth anniversary this year and is a fundamental foreign policy mechanism that makes it possible for us to align ourselves in solidarity and in a horizontal fashion with other States. We need to update our strategies to create links and relationships with other mid-level developed States. As a reflection of our vocation to enter the regional and international arenas, next March Argentina will be the host of the High-level United Nations Conference on South-South Cooperation. We hope that that will provide an opportunity for debate and for the building of consensuses that will make it possible for us to achieve a fairer, more equal world.
Argentina reaffirms its commitment to United Nations peacekeeping operations. We will continue to provide our assistance, especially in Haiti and in Colombia.
Argentina promotes its presence on the international stage with the aim of achieving better levels of protection and a sustainable and rational use of our natural resources, and we encourage all projects and all activities that improve the living conditions of the people living on our national territory. Care for the environment is a priority for my Government. Growth cannot take place in a manner that is out of balance with the environment. As Pope Francis warned, the pace of consumption, of waste and of change in the environment has gone beyond the resources of the planet. The environment is a collective good; it is the heritage of all of humankind, and it is everybody’s responsibility. Protecting the environment should be a comprehensive part of the development process. It must not be seen in isolation. Argentina is committed to the Paris Agreement on Climate Change. It upholds that commitment and will continue upholding it with other States parties in the preparatory process for the twenty- third Conference of the Parties to the United Nations Framework Convention on Climate Change in order to achieve concrete progress in the implementation of the Convention.
We wish to reiterate our legitimate and inalienable right of sovereignty over the Malvinas Islands, South Georgia and the South Sandwich Islands and the surrounding maritime areas. Once again, we call upon the United Kingdom of Great Britain and Northern Ireland to renew bilateral negotiations, which will make it possible for us to find a peaceful permanent solution that respects the way of life of the island peoples and that is in accordance with the resolutions of the General Assembly and the Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples. Our Government has begun a new phase in our relations with the United Kingdom. We hope that that will contribute to the creation of conditions in which both Governments can sit at the negotiating table with a view to resolving this protracted sovereignty dispute.
Two years ago our Governments met in this Hall to add their voices to a collective commitment, which took the form of the 2030 Agenda for Sustainable Development. Taking on in a determined manner the targets and goals set by the 2030 Agenda will allow us to build a better world for coming generations. The progress that we have already made bears witness to the fact that focusing on people, as the Secretary- General requests that we do, is the only way to respond to our task.
The phase of history that we are living through is full of challenges and opportunities. I welcome the fact that in every corner of our planet there is a renewed perspective with regard to the vital, distinct contribution that women can and must make, provided that we bring feminine attributes into play. What am I talking about? I am talking about our natural tendency as women to unite in a world where disintegrating forces seem to be gaining strength and prevailing. We have a vocation for long-term vision when everything around us appears to be uncertain. We have the vocation of nourishing, of caring for others, of seeing with empathy, and of putting ourselves in other people’s shoes. All of those are indispensable feminine qualities that we must put into play if we want a more equal and more just society.
Those attributes are indeed vital but, as we know, they are not the exclusive domain of women. Neither are we are the only people needed to reach the goals that we have set. It would be extremely counterproductive to sacrifice the contribution of any gender, tradition, religion or culture on the altar of our prejudices. We need everybody. We must all bear the enormous burden of ensuring that this stage of history will bear fruit in the lifetime of each individual. In that way, without excluding anybody who wants to contribute towards that work, we will achieve a global society that is more prosperous and, above all, more just and fair. Our work must be a work of love because justice and the quest for the common good are the expression of love in the public sphere.